A proceeding having been commenced by the above-named petitioner, and having been transferred to this Court by order of the Supreme Court, New York County (Carol E. Huff, J.), entered on or about March 22, 2013, and said proceeding having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated May 5, 2014, it is unanimously ordered that said proceeding be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
Concur—Tom, J.E, Acosta, Moskowitz, Gische and Clark, JJ.